Citation Nr: 1031630	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  97-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The Veteran served on active duty from February 1952 to September 
1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for residuals of a 
head injury.

In May 2000, the Board denied the claim.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Veteran and the Secretary of VA (parties) 
filed a joint motion to vacate the May 2000 decision and remand 
the claim for additional development as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Court granted the 
motion that same month.

In August 2001, the Board remanded the case to the RO for 
additional development consistent with the joint motion.  In 
October 2001, the RO continued its denial of service connection 
for residuals of a head injury.  In March 2002, the Board denied 
service connection for the residuals of the claimed head injury.  
The Veteran again appealed the Board's decision to the Court.  In 
April 2006, the parties filed a joint motion to vacate the Board 
decision and remand the claim for additional development.  The 
Court granted the motion.

In September 2006, the Board remanded the case for additional 
development and adjudicative action consistent with the joint 
motion.  When the case came back to the Board, it denied the 
claim in a September 2007 decision.  The Veteran appealed the 
Board's decision to the Court.  In February 2008, the parties 
filed a joint motion to vacate the Board decision and remand the 
claim for it to provide more adequate reasons and bases for 
determinations it made in its decision.  In March 2008, the Court 
granted the motion.  

In August 2008, the Board again denied the claim on the merits.  
The appellant appealed, and in a March 2010 decision the Court 
vacated the Board's decision for failing to consider a February 
2007 statement submitted by the appellant's daughter.

In August 2010, the appellant's counsel requested that the case 
be remanded in accordance with the Court's order.  The Board 
notes, however, that the Court did not order the Board to remand 
this case to the RO.  Rather, the Court remanded the case to the 
Board for further proceedings consistent with their decision.  
Those proceedings are discussed below.  Moreover, given the fact 
that counsel elected not to submit additional argument the Board 
will proceed to the merits of the claim.

The Veteran had a hearing before a Veterans Law Judge in January 
2000.  That Veterans Law Judge is no longer employed by the 
Board.  In an April 2008 letter, the Board informed the Veteran 
of such and offered him an opportunity to have another hearing 
before a Veterans Law Judge.  That same month, the Veteran 
submitted a statement stating that he did not want to have 
another hearing.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran sustained a head injury while in service.

2.  The preponderance of the probative and credible evidence is 
against finding that any current disability is attributable to a 
head injury in service.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated by 
service.  .  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in correspondence dated in August 2001 
and again in October 2006 of the information and evidence needed 
to substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, notice 
of what part VA will attempt to obtain.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance of 
the evidence is against the Veteran's claim for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot.  The Veteran's claim was readjudicated in a February 2007 
supplemental statement of the case.  Hence, the Board finds that 
the notice provided rebuts any suggestion that the appellant was 
prejudiced by VA's actions. 
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  Service medical records were not found and were 
presumably destroyed by a fire at the records center in 1973.  VA 
has a heightened duty to assist the Veteran in developing his 
claim since the records may have been lost or destroyed by fire.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In the October 
2006 letter, VA informed the Veteran that it would consider any 
lay statements in support of his claim that he injured his head 
in service and that he had had continuing headaches since then.  
In March 2007, the appellant submitted a statement from his 
daughter.  The appellant has also submitted numerous statements 
on his own behalf.  VA has obtained VA medical records and 
private medical records identified by the Veteran.  

As to providing the Veteran with an examination, in the September 
2006 remand, the Board found that a VA examination was 
"needed."  In requesting the examination, the Board asked that 
the examiner provide an opinion on the following:

[W]hether any current headache disorder is 
etiologically related to the Veteran having 
fallen during service and struck the back 
of his head, or etiologically related to 
complaints of continuing headaches since 
service.  Those findings should be based on 
the results of the examination and any 
appropriate diagnostic testing, review of 
the Veteran's medical records, and sound 
medical principles.  The examiner is also 
asked to provide a rationale for his/her 
opinion.  

A VA examination was provided in January 2007.  The examiner 
determined that the Veteran had a normal neurological examination 
and a normal CT scan of the head.  She stated the Veteran 
complained of headaches chronically and stated, "Therefore his 
diagnosis is chronic Headache Disorder."  She added that it was 
"very difficult to assign etiology to headaches" because the 
prevalence of headaches in the population was so high and the 
symptoms were subjective.  She concluded that the questionable 
causative etiology was not well documented, and the medical 
evaluation negative.  She further concluded that one could not 
say without speculation if the current headaches are 
etiologically related to service.  

In the February 2008 joint motion, the parties stated that a 
remand was required for the Board to "discuss, with support by 
adequate reasons and bases, whether the January 2007 VA 
examination complied with the terms of the September 2006 remand 
order" citing to Stegall v. West, 11 Vet. App. 268 (1998).  They 
asked that the Board "specifically address whether the examiner 
adequately addressed whether Appellant's current headaches 
disorder is 'etiologically related to complaints of continuing 
headaches since service.'"  They additionally asked that the 
Board discuss whether the examiner's determination that she could 
not render an etiological opinion without resorting to 
speculation was in compliance with the requirements of the 
September 2006 remand order.

The undersigned Veterans Law Judge is not the same judge who 
signed the September 2006 remand requesting the examination.  
This Veterans Law Judge has determined that another examination 
is not necessary to decide the merits of this claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The reasons follow.

In disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Id. at 81 citing 38 U.S.C. § 5103A(d)(2); Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements and 
how the Board must apply the facts of the case to the law 
regarding when an examination was necessary.  There is no issue 
as to the Veteran being given a diagnosis of a headache disorder.  
Thus, element (1) has been met.  However, where the Board finds 
that the evidence is lacking is in elements (2) and (3)-
establishing an in-service event and whether the current 
disability may be related to the in-service event.  The Board 
will address element (2) first.  

The Board does not find that the Veteran's allegations of a head 
injury in service to be credible.  This finding is within the 
purview of the Board's discretion.  Id. at 82.  The Board bases 
its finding on multiple factors.  First, the Veteran's 
allegations regarding the description of the head injury have 
changed throughout the appeal period.  When he filed his claim 
back in December 1994 and was examined in July 1995 and September 
1995, the Veteran claimed he injured his head in service during 
basic training.  Significantly, he did not even suggest a loss of 
consciousness prior to the January 2000 Board hearing.  However, 
an October 2001 VA outpatient treatment report shows that the 
Veteran denied losing consciousness when he was treated by the 
physician, who also performed the January 2007 examination.  It 
could be argued that the Veteran had never been asked if he had 
lost consciousness previously, but he specifically suggested a 
loss of consciousness at the January 2000 hearing but denied a 
loss of consciousness when examined at VA in October 2001.  He 
then again reported a loss of consciousness when examined by the 
private physician in May 2006.  This inconsistency hurts the 
Veteran's credibility.

The Veteran has complained that his claim has been denied because 
the government lost his service medical records, which is not his 
fault.  He is correct that it is not his fault that his service 
medical records are missing.  However, the lack of in-service 
documentation of the head injury is not the only evidence lacking 
in this case.  The Veteran did not seek any treatment for his 
headaches in the decades following his discharge from service.  
He was able to provide excuses for why he was not treated-he 
could not afford a private doctor, his wife argued that he was 
not "superman" and should be seen (yet the Veteran chose not to 
be seen), that he just took over-the-counter medication for the 
headaches.  Nevertheless, there is no documentation whatsoever of 
any treatment for headaches until decades after the Veteran's 
discharge from service.  This is in no way the fault of the 
government.  The Veteran made similar arguments for why he was 
not treated in service-he was afraid of being thrown out of 
service and afraid his fellow soldiers would laugh at him.  Thus, 
even if the in-service records were located, it appears that they 
would not be able to substantiate his allegation of having 
sustained a head injury, except perhaps the treatment he received 
in Germany, when he claims his ears were cleaned out.  

The Veteran alleged that when he went into the hospital at 
Hackensack Medical Center in 1984, it was because he had passed 
out while driving, which he linked to his headaches because he 
claimed that he developed dizziness after the head injury.  The 
1984 medical record shows that the Veteran reported he had lost 
two pounds in a month and had felt weak and dizzy.  There was no 
report in the medical record of the Veteran passing out while 
driving or having any headaches.  There was also no report of any 
past head injury.  The physician thought the Veteran had a viral 
infection.  There is nothing in this medical record to support 
the Veteran's allegation of having sustained a head injury in 
service or of continuing headaches following service.  

The Veteran claims he was seen in 1987 at the Morrisania clinic.  
When VA requested the records from that clinic, records dated 
from 1995 to 1997 were received.  There was no indication that 
the Veteran had been seen as early as 1987 for headaches.  The 
lack of any documentation for treatment of headaches until after 
the Veteran filed his December 1994 claim for service connection 
only furthers undermines his claim of an in-service head injury 
and consistent headaches thereafter.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the evidence).

The Veteran submitted a May 2006 medical report in support of his 
claim for service connection.  In that report, the physician 
found that the claimed in-service head trauma had resulted in 
"extremes of joint movements with concomitant stretching and 
tearing of musculo-ligamentous structures of the Cervical 
Spine."  Prior to May 2006, however, the Veteran did not report 
register any complaints pertaining to the cervical spine, nor do 
his historical records reflect such an injury.  At the 1997 and 
2000 hearings before VA, the Veteran made no allegation of any 
cervical spine injury.  This is additional evidence of 
conflicting statements made by the Veteran throughout the appeal 
period, which further undermines his credibility.

The Board has reviewed all the evidence of record and does not 
find the Veteran's allegations of a head injury to be credible.  
Again, he has been able to provide excuses why there is no 
documentation of a head injury following his discharge from 
service until, coincidentally, after he filed his claim for 
service connection for residuals of a head injury-a period of 
more than 30 years since his discharge from service.  Stated 
differently, there is a 30 plus year history of no 
competent/medical documentation of an in-service head injury with 
subsequent headaches.  After the Veteran submitted his 
application for benefits in December 1994, there are multiple 
medical records showing reports of an in-service head injury and 
continuous headaches following his discharge from service.  The 
Board does not find this after-the-fact evidence to be credible.  
In sum, the Board finds that element (2), establishing an in-
service event, has not been met.  See McLendon, 20 Vet. App. at 
82 (the Board could have found that the evidence with regard to 
the veteran's in-service injury was not credible).  

Because of its finding as to element (2), the Board finds that 
element (3) cannot be met.  Any medical opinion based upon 
history reported by the veteran cannot be given any probative 
weight.  See, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) ("reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of the 
veteran"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating 
that the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant that 
have been rejected by the Board); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (noting that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described).  This applies to the 
May 2006 medical opinion, wherein the examiner attributes the 
Veteran's current cerebral concussion and post-concussion 
syndrome to the in-service injury.  This medical opinion is based 
only on the Veteran's history since there is no corroborating 
credible evidence of record.  Thus, the Board finds there is no 
credible evidence that a current disability may be associated 
with service.  Id.

As a result, because elements (2) and (3) have not been met in 
this case, the Board need not reach element (4)-whether there is 
sufficient competent medical evidence to decide the claim.  
Hence, an examination was not necessary to make a decision on 
this claim, and any error in the January 2007 VA examination 
report is harmless.  

Alternatively, even if it is determined that an examination was 
necessary to make a decision on the claim, the Board finds that 
the January 2007 VA examination substantially complied with the 
September 2006 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").

The purpose of the September 2006 remand was to provide the 
Veteran with an opportunity to provide other lay statements to 
support his report of having incurred an in-service head injury 
and having had continuous headaches since then, to obtain 
outstanding VA medical records, and to provide the Veteran with 
an examination.  From the joint motion it is evident that the 
issue the parties have is with the medical examination only, as 
the parties asked that the Board "specifically address whether 
the examiner adequately addressed whether Appellant's current 
headaches disorder is 'etiologically related to complaints of 
continuing headaches since service.'"  They additionally asked 
that the Board discuss whether the examiner's determination that 
she could not render an etiological opinion without resorting to 
speculation was in compliance with the requirements of the 
September 2006 remand order.

In the September 2006 remand, the Board asked the examiner to 
provide an opinion as to whether "any current headache disorder 
is etiologically related to the Veteran having fallen during 
service and struck the back of his head, or etiologically 
related to complaints of continuing headaches since service."  
(Emphasis added.)  This is not two separate questions, but a 
single inter-related question.  Her response was, "One cannot 
say without speculation if the current headaches are 
etiologically related to service."  (Italics added.)  Her answer 
encompasses both parts of the question because the continuing 
headaches since service are related to the in-service head 
injury.  

As to whether the examiner's determination that she could not 
render an opinion without resorting to speculation complied with 
the requirements of the September 2006 remand order, the Board 
finds that it was.  The examiner was asked whether any current 
headache disorder is etiologically related to service.  Her 
response was that because of the "questionable causative 
etiology" that was not well documented, she could not say 
without speculation if the current headaches were etiologically 
related to service.  In other words, she could not state that 
the current headache disorder was etiologically related to 
service.  Thus, she answered the question.  In answering the 
question, she provided a rationale for why she could not state 
that the current headache disorder was related to service, which 
she clearly based upon evidence in the claims file, including the 
lack of documentation regarding the in-service head injury and 
the lack of documented evidence of continuity of symptomatology 
following service discharge.  Her response substantially complied 
with the September 2006 remand order.  

Additionally, it must be noted that a remand to ask that the 
examiner provide a more definitive opinion would not assist the 
Veteran in this case.  For example, if the examiner stated that 
it was as likely as not or more likely than not that the current 
headache disorder was related to the in-service head injury, the 
Board would reject it, since such an opinion could be based only 
on the history provided by the Veteran, which the Board does not 
find credible.  See Coburn, 19 Vet. App. at 432; Reonal, 5 Vet. 
App. at 461; Swann, 5 Vet. App. at 233.  It is not the examiner's 
duty to determine the credibility of the Veteran.  That is the 
Board's duty.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  If the 
examiner stated that it was not as likely as not or less likely 
than not that the current headache disorder was related to 
service, that opinion would also not assist the Veteran.  Thus, 
to the extent that there is a finding that the January 2007 
opinion did not comply with the September 2006 remand, it is 
harmless error based on the facts in this case.  In other words, 
a remand to obtain a more definitive opinion will serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(the Court need not impose additional burdens on the Board with 
no benefit going to the claimant).

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Hence, the case is ready for 
adjudication.  

Service Connection

The Veteran seeks entitlement to service connection for 
headaches, which he contends are the result of a head injury in 
service.  Service connection is granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  That means that in order to 
establish service connection, three elements must be established.  
There must be medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 C.F.R. § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

An organic disease of the nervous system may be presumed to have 
been incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Discussion of Evidence

Reports from the National Personnel Records Center indicate that 
the Veteran's service records are not available, and that if the 
records were at the National Personnel Records Center in January 
1973 they would have been involved in the fire at that facility 
at that time.  In a Joint Motion for Remand it was noted that 
because the Veteran's service records could not be located, VA 
was obligated to inform the Veteran that secondary or alternative 
types of evidence could be submitted to support his claim, such 
as statements from lay persons regarding the injury and 
subsequent symptoms.  The Veteran was thereafter duly notified.  
A further search of morning reports did not show the Veteran was 
listed as sick or hospitalized.

A September 1984 hospital record from Hackensack Medical Center 
shows the Veteran reporting losing two pounds in a month, and 
feeling weak and dizzy for the prior few days.  He stated he felt 
he was "going to die."  He denied chest pain, abdominal pain, 
diarrhea, and constipation.  Following a physical examination the 
impression was that the Veteran had a viral syndrome.  

June and September 1995 private medical records reflect an 
assessment of allergic rhinitis.  Medication was provided.  An 
October 1995 private medical record shows that the Veteran 
complained of having headaches constantly for one week.  No 
allergies were reported, and no medication was prescribed.  No 
medical problems were reported, and the assessment was an 
alteration in weight.

A July 1995 VA neurological examination shows the Veteran 
reported injuring his head in service in 1952, when he fell and 
injured the occipital region.  He noted he did not seek 
treatment.  Since then, he reportedly experienced headaches about 
once a week.  They were characterized by a sharp pain lasting 
about 5 minutes.  He also reported experiencing dizziness when 
bending over.  He reported that, in 1984, he passed out while 
driving and was taken to a private hospital.  He stated that he 
felt himself getting dizzy, light-headed, sweaty, and white.  The 
diagnoses were headaches and dizziness.  Neurological examination 
revealed normal findings.  The examiner stated that there was an 
unknown relationship of the headaches to the trauma.

A September 1995 VA examination report shows the Veteran gave a 
history of falling backward and hitting the back of his head 
during training.  He told of falling and striking the back of his 
head in 1958.  He said that, in addition to headaches, he also 
had dizziness.  He reported getting very dizzy and having 
intermittent fever every day, lasting one to two minutes.  
Examination and testing led to diagnoses of chronic headache, 
dizziness, and intermittent fever of unknown etiology, no 
relation with traumatic headache.

A February 1997 VA outpatient treatment report shows the Veteran 
complained of a chronic headache.  There was no headache or other 
pertinent abnormality at the time of the examination.  His neck 
was supple.  The assessment was a history of chronic headache. 

In March 1997, the Veteran testified at a RO hearing that during 
basic training, in 1952, he fell backward from a fence obstacle 
and damaged the back of his head.  He said he was afraid to 
report the injury, because he was afraid that he would be put out 
of service.  He stated that was the only time he damaged his head 
in service.  He reported that he did go on sick call due to head 
pain while stationed in Germany in 1957, just before getting out 
of service.  He also told of having headaches and dizziness while 
serving in Korea and Japan.  After service, he had his eyes 
checked in 1982 and saw a doctor in 1984.  He reported working as 
a body and fender man before and since coming to New York, in 
1960.  He also described current medical treatment.

Subsequent VA clinical notes noted the Veteran's headache 
complaints and normal findings.  They made assessments reflecting 
that the Veteran was providing a history of headaches.  A March 
2000 treatment record associated the chronic headaches with sinus 
pain.  There were diagnoses of hypertension with headaches in 
December 2003 and December 2004.  In February 2006, the Veteran's 
complaints included headaches, and it was noted that he had 
moderate-severe hypertension that was not controlled.  A change 
in medication was recommended.  The VA psychiatric clinic notes 
contain diagnoses of an anxiety disorder.  VA clinical records 
through December 2006 have been reviewed.  

In January 2000, the Veteran testified before a Veterans Law 
Judge.  The testimony was to the effect that he entered service 
in 1952 and injured his head during basic training, resulting in 
headaches and dizziness.  He reported seeking treatment for 
headaches while serving in Japan and Germany.  Thereafter, he 
treated himself with over-the-counter medications.  He explained 
that, at the time of the accident, he fell backward, struck his 
head very hard, and possibly lost consciousness for a few 
seconds.  He claimed that he did not report this injury for fear 
of being released from service.  He stated that after service, he 
studied auto body repair and did that type of work for many 
years.  He reported that headaches and dizziness continued after 
service.  He reported going to private hospitals in 1984 and 
1987.  The Veteran also described current symptoms and treatment.

An October 2001 outpatient treatment report shows the Veteran 
reported a head injury in service and complained of having 
chronic headaches since then.  He denied any loss of 
consciousness.  He reported that he now had headaches every day.  
They were not very strong, but bothered him.  They were sometimes 
in the front and sometimes in the back.  Tylenol made them 
better.  Lying down and sleeping helped.  Examination disclosed a 
grossly normal mental status.  Cranial nerves were okay.  Motor 
responses were normal at 5/5.  Reflexes were normal at 2+.  
Sensory responses to pinprick and vibratory sensation were okay.  
Coordination and gait were okay.  The assessment was headaches 
and further testing was recommended.  A computerized tomography 
scan was done in October 2001 and read as showing no focal 
intracranial lesion.

A May 2006 letter from a private physician reports examining the 
Veteran.  The Veteran complained of headaches, dizziness, 
tinnitus, vertigo, dizzy spells, hearing difficulty, stress, 
depression, memory deficits, and a history of head trauma.  The 
doctor asserted that beyond the Veteran's history of head trauma, 
his medical history was not contributory.  The doctor reported 
that active and passive motion of the cervical spine was severely 
restricted in flexion, extension, lateral bending, and rotation, 
due to pain and discomfort.  There was a severely painful spasm 
of the paravertebral musculature in the cervical area on the 
right side and left side, bilaterally, more likely than not due 
to head trauma.  There was also decreased motion in the lumbar 
spine and shoulders.  Muscle power was +5/5 and sensory 
examination was normal.  The impressions were cerebral concussion 
and post-concussion syndrome.  The doctor expressed the opinion 
that as a direct result of the traumatic injuries sustained on 
the date of the accident, there were extremes of joint movement 
with concomitant stretching and tearing of musculo-ligamentous 
structures of the cervical spine.  It was his considered opinion 
that those areas would be weakened for an indefinite period of 
time resulting in significant and restricted mobility.  The final 
prognosis was guarded.  In his clinical impression, the original 
symptoms were related to the accident in military service.

A January 2007 VA examination report shows the examiner had 
examined the Veteran previously in July 1995 and October 2001.  
Following physical examination and CT scan, the examiner made the 
following assessment:

Records are not available regarding the 
initial trauma.  From what we do know the 
claimant did not have loss of consciousness 
or seek medical attention at that time.  
Claimant has normal neuro exam and normal 
CT of the head.  He complains of headaches 
chronically, so therefore his diagnosis is 
chronic Headache Disorder.  It is very 
difficult to assign etiology to headaches, 
as the prevalence of headaches in the 
population [is] so high and the symptoms 
[are] so subjective.  In this case, the 
questionable causative etiology is not well 
documented, and the medical evaluation 
negative.  One cannot say without 
speculation if the current headaches are 
etiologically related to service.

In February 2007, the appellant's daughter submitted a statement 
in which she recalled hearing her mother discuss that the Veteran 
had been injured in the Army.  She stated that as she grew older 
she personally observe her father suffer from headaches.

Analysis

The Board has carefully and thoroughly reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against entitlement to service connection for residuals of a head 
injury.  The Veteran is certainly competent to report he 
sustained a head injury in service.  However, as laid out in 
detail above and for the same reasons, the Board finds the 
Veteran's allegations of an in-service head injury are not 
credible and accords his report of history no probative value.  
The fact that there is nothing documented in the post service 
medical records until almost 40 years after service only further 
supports the finding that there was no head injury in service.  
The Board need not repeat why it finds the Veteran's allegations 
of an in-service head injury not credible.

There is no competent or credible evidence that headaches with an 
organic neurologic basis were manifested to a degree of 10 
percent or more during the first year after the Veteran completed 
his active service.  

The fact that the first clinical showing of any headache disorder 
is almost 40 years after service is evidence against the 
Veteran's claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  The Veteran's 
allegations of continuity of symptomatology of chronic headaches 
following his discharge from service are not credible for the 
reasons described in detail above.

The May 2006 private medical opinion, wherein the examiner 
attributes diagnoses of a cerebral concussion and a post-
concussion syndrome to an in-service head injury, has no 
probative value because it is clearly based upon statements 
provided by the Veteran, which the Board finds are not credible.  
See Coburn, 19 Vet. App. at 432; Reonal, 5 Vet. App. at 461; 
Swann, 5 Vet. App. at 233.  

A VA examiner who examined the Veteran in January 2007 had 
examined the Veteran in July 1995.  Back in July 1995, she stated 
there was an "unknown relationship of headaches to trauma."  
Her inability to state whether the current headache disorder was 
etiologically related to service is consistent with her prior 
opinion more than 20 years ago.  Her opinion does not assist the 
Veteran in establishing a nexus to service.  Even if she had 
provided a positive nexus to service, the Board could not accord 
such an opinion any probative value in light of the Board's 
determination that the Veteran's claim of an in-service head 
injury lacking credibility.  Id.

Consequently, the preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of a head 
injury.    

In reaching this decision the Board considered the retrospective 
recollections of the appellant's daughter.  First, these were 
first presented to VA almost 40 years after the appellant's 
separation from active duty.  Given the frailty of human memories 
this fact in and of itself raises questions as to its accuracy.  

Second, all indications are that the Veteran's daughter was born 
during or sometime after the appellant's tour of service.  Hence, 
given that her mother, W.F., and the Veteran married in April 
1955, it is highly unlikely that the daughter accurately 
remembers what happened between 1955 and 1957.  Simply put her 
recollections as to any event that occurred while the appellant 
was on active duty are not based on any personal observation.  
Rather, the daughter is merely repeating what she retrospectively 
recalls her mother telling her, and her mother's statements to 
her were merely based on what the Veteran arguably told her, and 
not based on the Mother directly witnessing the appellant's 
purported head injury.  This type of hearsay evidence raises 
grave doubts as to its probative value.

Third, the credibility of her statement must be weighed against 
the fact that she is naturally biased in favor of her father.

Fourth, while the appellant's daughter is competent to recall 
that he suffered from headaches during her childhood, any 
allegation that those headaches were due to in-service head 
trauma is not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).
Finally, after reviewing all the evidence of record, the Board 
finds that the daughter's statements are insufficient to rebut 
the grave doubts discussed above concerning the Veteran's own 
credibility, and the inconsistency of his own statements.  Hence, 
the Board finds that the daughter's statements does not provide a 
continuity of symptomatology.

The claim is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a head injury 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


